Citation Nr: 1332739	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  07-12 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating for viral hepatitis, to include A and B.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1974 and from November 1974 to January 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which continued a noncompensable evaluation assigned for viral hepatitis (HAA positive) and denied service connection for hepatitis B.  The RO in Roanoke, Virginia, currently has jurisdiction of the claim.  The record before the Board consists of paper claims files and an electronic file known as Virtual VA.

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge in November 2010.  A transcript is of record.  In February 2011, the Board remanded the following issues for additional development: entitlement to a compensable rating for viral hepatitis (hepatitis A positive); entitlement to service connection for hepatitis B; entitlement to service connection for hepatitis C; and whether the termination of disability compensation benefits from October 19, 2006, to August 8, 2007, based upon status as a fugitive felon, was proper.

In a July 2011 decision, the RO in Roanoke restored the Veteran's previously terminated benefits back to October 19, 2006.  The Roanoke RO also granted service connection for hepatitis C in a July 2012 rating decision.  Given the foregoing, those issues are no longer before the Board for appellate review.

In the July 2012 rating decision, the RO determined that service connection for hepatitis B was warranted and that it would be rated with the Veteran's already-service-connected viral hepatitis.  The disability was recharacterized as viral hepatitis, to include A and B.  Given the actions taken by the RO, this is the claim remaining before the Board.  

In correspondence dated May 2013, the Veteran's daughter references a decision denying eligibility for back pay starting from September 1, 2011, to March 2, 2012, in regards to the beginning date of election for Dependents Educational Assistance (Chapter 35) benefits.  The Veteran's daughter indicated that this correspondence is a "notice of disagreement."  The decision referenced by the Veteran's daughter is not in the paper claims folder or Virtual VA.  Given that the Board has not been able to review the referenced decision, it refers this matter to the agency of original jurisdiction for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate the issue of entitlement to a compensable rating for viral hepatitis, to include A and B.  

As an initial matter, it appears that there are outstanding VA treatment records.  Records from the VA Medical Center (VAMC) in Hampton, Virginia, were obtained by the RO on several occasions, but there are no records dated between December 2007 and December 2010.  In addition, the Board has been unable to find an ultrasound referred to having been completed in a December 2011 VA treatment record.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Records from the Hampton VAMC dated between December 2007 and December 2010, as well as records dated since March 2012, must be obtained on remand.  The RO must also include a request for an abdominal ultrasound referred to in a December 2011 VA treatment record.

The Board remanded the claims for a compensable rating for viral hepatitis (hepatitis A positive) and service connection for hepatitis B in order to schedule the Veteran for a VA examination.  VA examinations specific to these issues were conducted in April 2011 and June 2012.  The findings from both are confusing/unclear and incomplete as they relate to both types of hepatitis such that both are inadequate and another VA examination is needed.  On remand, the Board requests clarification on the status of the Veteran's hepatitis A and hepatitis B since October 1, 2004, and additional testing to determine whether the Veteran has any residuals/sequela from the viral hepatitis for which he was initially service-connected, as well as any residuals from any active hepatitis B.  The additional testing is especially important given the fact that in an undated addendum, the examiner who conducted the April 2011 VA examination reported that the presence of cirrhosis could not be confirmed without further examination studies, such as abdominal computed tomography (CT) scan or biopsy.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Hampton VAMC, dated between December 2007 and December 2010, and since March 2012.  

2.  Obtain the findings of an ultrasound referred to in a December 2011 VA treatment record.  If the record cannot be found, indicate whether the record does not exist and whether further efforts to obtain the record would be futile. 

3.  Schedule the Veteran for an appropriate VA examination, preferably with a hepatologist or gastroenterologist, to determine the current severity of his service-connected viral hepatitis, to include A and B.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file must be printed and associated with the paper claims file so they can be available to the examiner for review. 

If specific tests, such as an abdominal CT scan or biopsy, must be performed to determine whether there is any cirrhosis or other residual/sequel of the service-connected hepatitis, those tests should be provided, unless not medically prudent.  

Any other indicated studies, such as liver function tests, should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner is to answer the following questions:

(a) Has hepatitis A been active at any time since October 1, 2004?
(i) If so, has it been characterized by intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period?
      
      (ii) If not, what residuals, if any, exist?

(b) Has hepatitis B been active at any time since October 1, 2004?
(i) If so, has it been characterized by intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period?
      
      (ii) If not, what residuals, if any, exist?

In providing answers to these questions, the examiner must specifically comment on available laboratory findings, liver function tests, and other pertinent studies of record, to include an abdominal CT scan or biopsy.  If a test or biopsy would not be medically prudent for the Veteran's health, the examiner should so state.  

If the examiner must resort to speculation to answer any question, he or she should so indicate and explain why it would be speculative to respond.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


